NO. 12-20-00039-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JC PROJECT MANAGEMENT                             §      APPEAL FROM THE 258TH
 SERVICES, INC. AND JACK
 CARPENTER,
 APPELLANTS
                                                   §      JUDICIAL DISTRICT COURT
 V.

 TRAVIS KITCHENS,
 APPELLEE                                          §      TRINITY COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas Supreme
Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order that is just.
Id. After giving ten days’ notice, an appellate court may dismiss an appeal because the appellant
failed to comply with a requirement of the appellate rules, a court order, or a notice from the clerk
requiring a response or other action within a specified time. TEX. R. APP. P. 42.3(c).
       On February 7, 2020, the Clerk of this Court notified Appellants that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellants were informed that failure to remit the filing fee
on or before February 18 would result in the Court’s taking appropriate action, including dismissal
of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing
fee passed, and Appellants have not paid the fee or otherwise shown that they are excused from
paying the fee. 1
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed. 2
See TEX. R. APP. P. 42.3(c).
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
            The case information sheet provided by the Trinity County District Clerk’s Office does not reflect that the
trial court made any indigency findings.
         2
          We also note that the notice of appeal fails to comply with Texas Rule of Appellate Procedure 9.5(e) and
Section 51.017(a) of the civil practice and remedies code. See TEX. R. APP. P. 9.5(e) (certificate of service); see also
TEX. CIV. PRAC. & REM CODE 51.017(a) (West Supp. 2019) (notice of appeal, including interlocutory appeal, must be
served on each court reporter responsible for preparing reporter’s record).


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2020


                                         NO. 12-20-00039-CV


                      JC PROJECT MANAGEMENT SERVICES, INC.
                              AND JACK CARPENTER,
                                    Appellants
                                       V.
                                TRAVIS KITCHENS,
                                     Appellee


                                Appeal from the 258th District Court
                            of Trinity County, Texas (Tr.Ct.No. 22003)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3